Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

IN RE :WAWA, INC. DATA
SECURITY LITIGATION

 

 

Lead Case No. 2:19-cv-06019-
GEKP
CLASS ACTION

This filing relates to: Employee
Track

EMPLOYEE TRACK PLAINTIFFS’
SUPPLEMENTAL MEMORANDUM OF LAW
IN OPPOSITION TO
MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
OR, IN THE ALTERNATIVE, TO STAY
AND IN SUPPORT OF
MOTION FOR CONDITIONAL CLASS CERTIFICATION

Donald E. Haviland, Jr., Esquire

William Platt, Esquire
Haviland Hughes

201 South Maple Way, Suite 110

Ambler, PA 19002

(215) 609-4661 Telephone
(215) 392-4400 Facsimile

Counsel for Plaintiffs, Shawn and Karen McGlade,
and Interim Class Counsel for the Class of Employee Plaintiffs
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 2 of 18

Table of Contents

Il.

II.

IV.

PRELIMINARY STATEMENT scccscszsssvemenssanexmanensiaveasisaincse urne venanonnnenan ned

DITTMAN COMPELS DENIAL OF WAWA’S MOTION TO DISMISS THE
EMPLOYEE TRACK PLAINTIFFS’ CLAIMS FOR DATA BREACH........... 4

EMPLOYEE TRACK PLAINTIFF'S COMPLAINT, AS LATER AMENDED TO
ADDRESS WAWA'S RULE 11 THREATS, PLED CLAIMS FOR VIOLATIONS
OF WAGE AND HOUR LAWS DUE TO THE LACK OF OVERTIME PAY....7

EMPLOYEE TRACK PLAINTIFFS HAVE SATISIFED THEIR “MODEST
FACTUAL SHOWING” FOR CONDITIONAL CLASS CERTIFICATION. ....9

CONCLUSION syeenees somemenneereer ence esRUaRRR IN EREEER Nessie eecenn 10
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 3 of 18

Plaintiffs Shawn and Karen McGlade (““McGlades”), on their own behalf and
on behalf of a Class of current and former employees of Defendant Wawa, Inc.
(“Wawa”), respectfully submit this Supplemental Memorandum of Law in Opposition
to the Motion to Dismiss Plaintiffs’ First Amended Complaint or, in the alternative, to
Stay (“Wawa Motion” at Dkt. No. 143-1) and in Support of their Motion for
Conditional Class Certification (“Class Certification Motion” at Dkt. No. 133).

I. PRELIMINARY STATEMENT

At the November 10, 2020 hearing on various motions filed in this case, the
Court invited the parties to file limited, supplemental memoranda, addressing any
particular issues that arose during the hearing as to “any of the three pending
matters”.' In accordance with the Court’s instructions, the Employee Track Plaintiffs
hereby submit this brief supplemental memoranda in order to address three issues:

L. The Pennsylvania Supreme Court’s decision in Dittman v. UPMC
compels denial of Wawa’s Motion to Dismiss (Dkt. No. 143-1) the Employee Track
Plaintiffs’ claims that the data breach compromised their employee PH, in breach of
Wawa’s duty to its employees.

2. The Employee Track Plaintiffs’ original Complaint, as amended to

address Wawa’s baseless threats of Rule 11 violations, plausibly set forth claims for

 

' Nov. 12, 2020 Hrg. Tr. at 177:2. The “rules for supplementing” requires that the parties

“separately identify what [they are] supplementing”. /d. at 117:3-5.
3
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 4 of 18

violations of federal and state wage and hour laws due to Wawa’s continuing practice
of denying AGMs overtime pay.
a In further support Employee Track Plaintiffs’ Motion for Conditional
Class Certification (Dkt. No. 133), and in opposition to Wawa’s arguments that the
“modest factual showing” has not been made, the McGlades submit the Declaration of
Shawn McGlade (attached hereto as Exhibit “A”), attesting to the same factual
averments set forth in the Amended Complaint, and providing additional detail as to
the veracity and plausibility of such factual averments pertaining to Wawa’s
continuing practice of denying AGMs overtime pay.
Il. DITTMAN COMPELS DENIAL OF WAWA’S MOTION TO DISMISS
THE EMPLOYEE TRACK PLAINTIFFS’ WELL-PLEADED

COMPLAINT ALLEGING BREACH OF THE EMPLOYER’S DUTY TO
ITS EMPLOYEES TO PROTECT THEIR PI! FROM COMPROMISE.

Despite the lack of mention of the decision in Wawa’s initial Motion to
Dismiss, the parties agreed at the November 10 hearing that the Pennsylvania
Supreme Court’s decision in Dittman v. UPMC, 196 A.3d 1036 (2018) governs the
Court’s ruling on the Wawa Motion to Dismiss the Employee Track Plaintiff's
Amended Complaint. The following colloquy between Wawa counsel and the Court
resolved this open issue:

THE COURT: You don’t think Dittman is exclusively an Employee/Employer

case?

Mr. PARKS: Your Honor, I think it can be read that way and certainly there are
cases that are read that way....
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 5 of 18

Nov. 10, 2018 Hrg. Tr. at 18:14-17. Importantly, in the context of his argument for
dismissal of the Financial Institution Plaintiffs’ Complaint, Wawa counsel conceded,
“the duty [under Dittman] arises because Wawa is collecting information from
people”, and under such circumstance, “you have to use reasonable security to protect
that information...”. /d. at 22: 8-9, 13-15.

If Wawa decided tomorrow we’re going to have people come in and give us

their date of birth and their social security number, and in exchange for that,

we'll give you a free hoagie and it did that without reference to any contract and

then Wawa had a breach of that information, then, yes, the FTC Act could give

rise to liability on Wawa....
Id. at 23:2-7.

Here, the McGlades have alleged — both in their initial and amended complaints
— that, “[a]s a condition of his employment at Wawa, Mr. McGlade had to provide the
Wawa Defendants with his confidential PII, including his name, the names of his wife
and young children, their home address, and his social security number, among other
important items of PII.” Complaint, Dkt. No. 1, at §§ 5, 22; Amended Complaint,
Dkt. No. 131, at 9 36, 214-215. In other words, “Wawa decided” to have Mr.
McGlade “come in” and give Wawa his “social security number, and in exchange for

that,” Wawa gave Mr. McGlade a job at Wawa. “Then”, McGlade alleges, “Wawa

had a breach of that information” entrusted to its care by McGlade. Nov. 10, 2018

 

* Wawa counsel also conceded, “I think what [Dittman] does is it gives the Employee
Plaintiffs a slightly additional thing to argue to say that there is a duty to them...”. Nov.

10, 2018 Hrg. Tr. at 55:1-3.
5
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 6 of 18

Hrg. Tr. at 23:2-6 (Emphasis supplied); see Amended Complaint at 4, 11-13, 52-55,
214-215, 217, 219-221.

Wawa tried to argue in its moving papers, and contrary to the well-pleaded
factual averments of the Amended Complaint, that McGlade abandoned his allegation
that Wawa employees’ HR information was compromised in the Wawa data security
incident.” Wawa Motion, Dkt. No. 143-1 at 6. Not so. In addition to the above
references to the Amended Complaint, at the hearing and at the Court’s invitation,
undersigned counsel for the Employee Track Plaintiffs began to list the more than two
dozen averments of the complaint addressing the compromise of employee PII. See
Nov. 10, 2018 Hrg. Tr. at 63:10-64:16, 65:24-66:8; 70:24-71:16.

The McGlades’ allegations about the nature and scope of the data breach must
be taken as true at this juncture, despite Wawa’s attempt to threaten Plaintiff's counsel
under Rule 11 and attempt to argue as “fact” contentions in a Rule 11 letter. This is
especially true in this case, where Plaintiff counsel attempted to rebut Wawa’s effort
to contradict the well-pleaded complaint allegations by pointing to the actual Wawa
investigation report on the data breach, but Wawa counsel objected. Nov. 10, 2018
Hrg. Tr. at 66:13-17 (“I did get the instant report which confirmed that computer
systems at Wawa, not just POS systems, were compromised and, in fact, it talks about
an HR system being compromised. Mr. Parks: Objection.”). In the absence of

discovery, the Amended Complaint must be judged based on its four corners. Under
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 7 of 18

Dittman, Wawa can be held liable for its alleged breach of its duty to Wawa

employees.

I. EMPLOYEE TRACK PLAINTIFF'S COMPLAINT, AS LATER
AMENDED TO ADDRESS WAWA'S RULE 11 THREATS, PLED
CLAIMS FOR VIOLATIONS OF WAGE AND HOUR LAWS DUE TO
THE LACK OF OVERTIME PAY.

Wawa argued in its papers and at the hearing that Mr. McGlade was attempting
to change his theory of wage and hour violations through Wawa’s continued practice
of not paying its AGMs for overtime worked. Through labels — “misclassification”
versus “off-the-clock” — Wawa seeks to circumvent the actual pleading filed by Mr.
McGlade in January 2020, for which additional support was added in July 2020 in
direct response to Wawa’s Rule 11 threats. E.g., Nov. 10, 2018 Hrg. Tr. at 55:24-25
(“He has two kinds of claims. He has misclassification claims and off the clock
claims”). Against this straw argument, Wawa urges that McGlade’s purported “off
the clock claim” is time-barred because it allegedly first “shows up” in the July 2020
Amended Complaint. /d. at 59:23-60:3.

The original complaint filed in this case did not present “two kinds of claims”.
Nowhere does the Complaint differentiate an alleged “misclassification” claim from
an “off the clock” claim, as Wawa argues. It presented one claim for lack of overtime
pay for the period McGlade was an AGM (January — March 2017) on behalf of a

putative class of similarly-situated AGMs up to the date of the Complaint filing. E.g.,

Complaint, Dkt. No. 1, at FJ 22, 140-157.
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 8 of 18

Specifically, McGlade alleged that there was merit to his “claims for unpaid
wages while serving as a Wawa AGM” by Wawa’s settlement of the Gervasio case in
2018. /d. at §| 144. The operative factual averments state as follows:

At all relevant time and continuing to the present, Defendants have had a policy
and practice of refusing to pay overtime compensation to its AGMs and
similarly situated employees in comparable positions but holding different
titles, for hours worked in excess of 40 hours per workweek.

As a result of the Wawa Corporate Defendants’ willful failure to compensate its
employees,’ including Mr. McGlade, at a rate not less than one and one-half
times the regular rate of pay for work in excess of 40 hours in a workweek, the
Wawa Corporate Defendants (violated the FLSA).

As aresult of the Wawa Corporate Defendants’ willful failure to record,
report, credit, and compensate its employees, including Mr. McGlade, the
Wawa Corporate Defendants failed to make, keep, and preserve records with
respect to each of its employees sufficient to determine the wages, hours
and other conditions and practices of employment (in violation of the
FLSA).

...[ T]he Wawa Corporate Defendants ... institute[d] a policy and practice
that did not allow Mr. McGlade and other AGMs to record all hours
worked, and their failure to post or keep a notice explain[ing] minimum wage
and overtime wage requirements....

...[ T]he Wawa Corporate Defendants [created an] oppressive work
environment at Wawa that discourages employees from seeking the
overtime wages to which they are entitled....

Id. at {§| 148-150, 152-153 (Emphasis supplied). Such allegations were more than

sufficient to put Wawa on notice of McGlade’s claim for unpaid overtime wages.

 

* Wawa concedes, as it must, that the allegation of willful conduct implicates the three (3)

year statute of limitations.
8
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 9 of 18

Nov. 10, 2018 Hrg. Tr. at 58:23-25 (“THE COURT: You're not arguing no notice.
You’re arguing it’s just a rules based argument. MR. PARKS: Correct.”)

IV. EMPLOYEE TRACK PLAINTIFFS HAVE SATISIFED THEIR
MINIMAL BURDEN FOR CONDITIONAL CLASS CERTIFICATION

During the hearing, Wawa counsel argued that Mr. McGlade did not present
“enough to meet the bar for conditional class certification.” Nov. 10, 2018 Hrg. Tr. at
112:14-15. While conceding the bar is “modest’”,* Wawa complained that McGlade’s
“evidence ... is all coming from Gervasio.” Jd. at 106:25, 107:2. When the Court
queried, “what’s the problem with that?”, id. at 107:2, Wawa complained further, “Mr.
McGlade hasn’t set forth a declaration for himself. All he has is allegations from his
complaint.” Jd. at 111:6-7.

While Wawa misreports what transpired as to its request to depose Mr. McGlade’,
to avoid any doubt that the allegations of the McGlades’ Complaint are his factual
averment, Plaintiffs proffer the Certification of Shawn McGlade in response to Wawa’s
argument that such formal declaration was required (which Plaintiffs do not concede) and
as a supplement to his existing proffer in support of the Motion for Conditional

Certification. See Certification of Shawn McGlade in Support of Plaintiffs’ Opposition

 

* Nov. 10, 2018 Hrg. Tr. at 112:18; 106:11-12 (“Mr. Haviland is correct that the burden
to establish conditional certification is modest”).

* Mr. McGlade was willing to sit for a deposition if Wawa agreed in exchange to turn
over the entirety of the Gervasio discovery file, including and especially the full
transcripts of the depositions for which only excerpts are available in the public court file.
Wawa rejected the McGlades’ proposal.
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 10 of 18

to Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint and in Further
Support of Motion for Conditional Class Certification (“McGlade Cert.”) at Exhibit “A”
hereto. Importantly, in addition to verifying all the relevant facts of his Amended
Complaint in relation to his experience with Wawa’s practice of not paying AGMs their
earned overtime pay during the class period, McGlade identifies one additional AGM in
the putative class, Britt Williams, who was a Wawa AGM “allowed by Oscar Ramirez
(GM) to work off-the clock.” McGlade Cert. at § 27. This additional evidence,
combined with the Gervasio evidence previously proffered, should be deemed sufficient
to meet McGlades’ “modest burden” for conditional certification.
Vv. CONCLUSION
For all these reasons, Wawa’s Motion to Dismiss, or for Stay, should be denied.

In light of the proffer of the McGlade Certification in further support of Employee
Track Plaintiffs’ Motion for Conditional Class Certification, the Court should find that
the minimal standards for issuance of notice have been satisfied, and conditional class
certification should be granted.

Respectfully submitted,

/s/Donald E. Haviland, Jr.

Donald E. Haviland, Jr., Esq. (PA 66610)

William H Platt, I, Esq. (PA 83585)

Mark Cerroni, Esq. (Ltd. Pract. Order No. 837)

Haviland Hughes

201 South Maple Avenue, Suite 110

Ambler, PA 19002

Interim Class Counsel for

Employee Track Plaintiffs

10
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 11 of 18

EXHIBIT A
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 12 of 18

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Lead Case No. 2:19-cv-06019-GEKP

INRE :WAWA, INC. DATA SECURITY CLASS ACTION
LITIGATION

This filing relates to: Employee Track

 

 

CERTIFICATION OF SHAWN McGLADE
IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT AND IN FURTHER SUPPORT OF
PLAINTIFFS’ MOTION FOR CONDITIONAL CLASS CERTIFICATION
I, Shawn McGlade, being of full age, do hereby certify as follows:

l. I have personal knowledge of the facts stated herein.

Ze This Certification is submitted in support of Plaintiffs’ Opposition to Defendants’
Motion to Dismiss Plaintiffs’ First Amended Complaint and in further support of Plaintiffs’
Motion for Conditional Class Certification.

3. I am a citizen and resident of Pennsylvania, and have been my entire life.

4. I was employed by Wawa from September 16, 2014 through January 3, 2020,
when I was abruptly fired without prior warning.

5: As a condition of my employment by Wawa, | was required to provide my
personal information to Wawa, including, but not limited to, my social security number, my
home address, the names of my wife and minor children.

6. It was my expectation that in providing such information to my employer, Wawa

would take reasonable steps to protect my personal information from compromise by anyone

outside Wawa not authorized to access my personal information.
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 13 of 18

7. As further condition of my employment, I was required to use my personal funds
or credit card to pay for any food, beverages and other items in the Wawa stores in which I
worked, if I wanted to purchase such items while I was working. Wawa did not offer any in-
house credit capability for any such purchases by its employees.

8. Further, I was not given additional time during the workday to leave the store
premises to go purchase such items at a different location, such as a supermarket, 7-11 or Royal
Farms convenience store.

9. As part of the “Wawa Associate Handbook” which I was provided access to,
Wawa employees were given certain discounts on food and beverages sold by Wawa stores.
Despite the availability of such discounts, Wawa employees were required to pay for all products
purchased, including all applicable sales taxes.

10. As a result of providing such discount program to its employees, I am aware that
senior management within Wawa knew that its employees routinely used their credit and debit
cards to make in-store product purchases of food and beverages.

11. In addition, if I wanted to purchase Wawa gasoline available onsite for my vehicle
in order to get to and from work, I was required to use my own cash or credit funds to pay for
such gas. | am aware that senior management within Wawa knew that its employees routinely
used their credit and debit cards to make gasoline purchases.

12. In September 2014, I was promoted to the level of “Assistant General Manager”
(AGM) and served in that role until March 2017, when I was promoted to the level of “General

Manager” (GM).
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 14 of 18

13. As an AGM, I was required by Wawa to work a minimum of 46.5 hours each
week. Prior to December 2015, I was paid a salary for work as an AGM. It didn’t matter
whether I worked the minimum of 46.5 hours per week, or more. My salary was the same.

14. Between 2014-2015, while working in Wawa Store No. 21 (Flourtown, PA) like
other Wawa AGMs, I routinely worked 50-55 hours per week, or more, as a Wawa AGM.

15. I was not paid overtime for any hours worked in excess of 40 hours per week.

16. After December 2015, my work as an AGM did not change.

17. While I was required to clock in and out each day, I continued to work more than
50 hours per week, at Wawa Store No. 292 (East Noriton, PA), Store No. 42 (King of Prussia,
PA), and Store No. 152 (King of Prussia, PA)

18. To avoid having my time records reflect all the hours I worked, I was told by the
GM’s at these store locations (Mun Kim and Oscar Ramirez) to come in earlier than the start
time of my shift and to work off the clock until the official start time of my shift.

19. This practice went on the entire time I worked as an AGM from January 2016
through March 2017. I experienced other AGMs in the stores in which I worked, and at other
stores, working the same overtime hours as me without pay, under the same conditions as me.

20. I estimate that I worked hundreds of hours of overtime as a Wawa AGM. I was
never paid any overtime wages for such work.

21. Like other Wawa AGMs, my hourly wages was approximately $22.50 per hour.
For overtime hours worked, | should have been paid time and one-half, or $33.75 per hour.

Des My primary job duties as an AGM included non-managerial functions, such as
working the cash registers, making deli sandwiches, stocking shelves, cleaning the store,

assisting customers, and other manual tasks.
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 15 of 18

23. My limited job duties as an AGM included, interviewing training, and directing
the work of other Wawa employees. Managerial decisions such as the hiring, disciplining, and
firing of employees were primarily made by the Wawa GM.

24. | My primary job duties as an AGM were not materially different from the duties of
other Wawa hourly employees. Only the GM had management oversight of the Wawa stores.

25. In the summer of 2019, I learned that Wawa had been sued by Wawa AGMs for
failure to pay overtime wages. | received a notice in the mail, as well as my Wawa email
account, asking me to “opt-in” to the Gervasio class action in order to receive a share of the
settlement Wawa was paying.

26. I declined to opt-in to the class action after having a discussion with my senior
manager at Wawa, Cody Lilly.

DT. When I was promoted to Wawa GM, the practice of having Wawa AGMs work
overtime off the clock did not end. During that time, I possessed personal knowledge that my
colleague, Britt Williams (AGM), was allowed by Oscar Ramirez (GM) to work off-the-clock,
for the sole purpose of advancing his career within the company.

28. | Wawa established sales and revenue goals for each of its stores on a monthly
basis. These estimates were based on the company’s expectations about future revenues and its
hope for future profits. However, these budget estimates were unrealistic, as they did not take
account of actual circumstances and conditions at particular stores.

29. For the stores | managed as a Wawa GM, the budget expectations presumed a

lack of reasonable overtime hours by AGM’s and other employees.
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 16 of 18

30, Wawa held its GMs, like me, accountable to “make the numbers.” Whenever an
AGM employed in my store reported overtime hours, I would receive an email from my Area
Supervisor (Cody Lilly), reprimanding the allowance of overtime entries.

31. Senior management at Wawa did not want non-salaried AGMs to be paid
substantial overtime, because overtime caused the wages paid to exceed budgeted expectations
for Wawa stores. In response, it became my practice to set the weekly schedule for AGM’s in my
store at 38 hours per week.

32. Even after | was promoted to GM, I found that Wawa AGMs were willing to go
along with Wawa’s continued practice of avoiding paying AGMs overtime because Wawa
dangled the “carrot” of “The GM in Training” program (GMIT) which promotes AGMs into
management of their own stores as GMs.

33; My understanding is that this “GMIT” program has existed at Wawa for a long
time. It preceded my time at Wawa. I came to learn that it was part of the culture of Wawa up
until the time | left in January 2020.

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, that | am subject to punishment.

Dated: December 3, 2020 By:

 

Sawn! McGlade
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 17 of 18

CERTIFICATE OF SERVICE
I hereby certify that on December 4, 2020, the foregoing was served upon the
following counsel for Defendants Wawa, Inc. and Interim Counsel for plaintiffs in the

Consumer and Financial Institutions Tracks via e-mail:

Wawa

Gregory T. Parks

Ezra D. Church

Kristin M. Hadgis

Terese M. Schireson

MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street

Philadelphia, PA 19103
eregory.parks(@morganlewis.com
ezra.church(@morganlewis.com
kristin.hadgis(@morganlewis.com
terese.schireson(@morganlewis.com

Consumer Track

Sherrie R. Savette

Berger Montague PC

1818 Market Street, Suite 3600
Philadelphia, PA 19103
ssavett(@bm.net

Benjamin F. Johns

Chimicles Schwartz Kriner & Donaldson-
Smith LLP

361 W. Lancaster Avenue

Haverford, PA 19041

bfj@chimicles.com

Roberta D. Liebenberg

Fine, Kaplan and Black, R.P.C.
One South Broad Street, 23rd Floor
Philadelphia, PA 19107
rliebenberg@finekaplan.com

Linda Nussbaum

Nussbaum Law Group, P.C.

1211 Avenue of the Americas, 40th Floor
New York, NY 10036
Inussbaum(@nussbaumpc.com
Case 2:19-cv-06019-GEKP Document 166 Filed 12/04/20 Page 18 of 18

Financial Institutions Track

Gary F. Lynch Christian Levis

Carlson Lynch, LLP Lowey Dannenberg P.C.

1133 Penn Avenue, 5th Floor 44 South Broadway, Suite 1100
Pittsburgh, PA 15222 White Plains, NY 10601
glynch@carlsonlynch.com clevis@lowey.com

Jeannine M. Kenney Mindee J. Reuben

Hausfeld LLP Lite DePalma Greenberg, LLC
325 Chestnut Street, # 900 1835 Market Street, Suite 2700
Philadelphia, PA 19106 Philadelphia, PA 19103
jkenney@hausfeld.com mreuben@litedepalma.com

/s/ Donald FE. Haviland, Jr.
Donald E. Haviland, Jr.
